--------------------------------------------------------------------------------

THIS CONVERTIBLE PROMISSORY NOTE AND THE SECURITIES ISSUABLE UPON CONVERSION
HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE. THE SECURITIES
REPRESENTED HEREBY MAY NOT BE OFFERED, SOLD, OR OTHERWISE TRANSFERRED UNLESS THE
SECURITIES ARE REGISTERED UNDER THE SECURITIES ACT AND APPLICABLE STATE
SECURITIES LAWS, OR, BASED ON AN OPINION OF COUNSEL, IN FORM AND SUBSTANCE
REASONABLY ACCEPTABLE TO THE COMPANY, SUCH OFFER, SALE OR TRANSFER IS EXEMPT
FROM THE REGISTRATION REQUIREMENTS OF THOSE LAWS.

 

APPLIFE DIGITAL SOLUTIONS INC.

CONVERTIBLE PROMISSORY NOTE

$340,000July 14, 2020 

For value received as specified in Section 2., APPLife Digital Solutions Inc., a
Nevada corporation (the “Company”), hereby promises to pay to the order of
_________________________________ or its registered assigns (hereinafter
together with successors in title and assigns referred to as the “Lender”), the
principal sum of Three Hundred and Forty Thousand Dollars (US$340,000), together
with simple interest from the date hereof on the principal amount outstanding
from time to time, as specified below.

1.Interest.  This Convertible Promissory Note (this “Note”) shall bear interest
at a rate of Twelve Percent (12%) per annum.  Interest shall be computed on the
basis of a year of 365 days for the actual number of days elapsed.  Interest
shall accrue and not be payable except in connection with repayment in full of
the principal amount of this Note.  Notwithstanding anything herein to the
contrary, payment of any interest, expense or other amount shall not be required
if such payment would be unlawful.  In any such event, this Note shall
automatically be deemed amended so that interest charges and all other payments
required hereunder, individually and in the aggregate, shall be equal to but not
greater than the maximum permitted by law. 

2.Amount Due. Unless earlier converted into shares of the capital stock of the
Company in accordance with Section 3 hereof and subject to the default
provisions set forth herein, the Note (the sum of such principal and accrued
interest being herein after referred to as the “Amount Due”) shall be due and
payable in cash at the earlier of (a) any time on or after July 15, 2022 (the
“Maturity Date”) and (b) such time as is applicable pursuant to Section 3(e).
 The Amount Due may be prepaid in whole or in part at any time by the Company
without the consent of the Lender. 

3.Conversion of the Note.  This Note shall be convertible according to the
following terms: 

(a)The following terms shall have the meanings assigned below: 

(i)“Change of Control” means the occurrence (whether in a single transaction or
series of related transactions) of one or more of the following events:  

--------------------------------------------------------------------------------



(A) the closing of the sale, lease, exclusive license, transfer or other
disposition of all or substantially all of the Company’s assets, (B) the
consummation of the reorganization, merger or consolidation of the Company with
or into another entity (except a reorganization, merger or consolidation in
which the holders of capital stock of the Company immediately prior to such
reorganization, merger or consolidation continue to hold at least a majority of
the voting power of the capital stock of the Company or the surviving or
acquiring entity), or (C) the closing of the sale, transfer, or issuance, in one
transaction or a series of related transactions, to a person or group of
affiliated persons (other than an underwriter of the Company’s securities), of
the Company’s securities if, after such closing, such person or group of
affiliated persons would hold at least a majority of the outstanding voting
power of the capital stock of the Company (or the surviving or acquiring
entity), provided, however, that a transaction shall not constitute a Change of
Control if its sole purpose is to change the state of the Company’s
incorporation or to create a holding company that will be owned in substantially
the same proportions by the persons who held the Company’s securities
immediately prior to such transaction, provided further, however, that a
transaction shall not constitute a Change of Control if it is consummated
principally for bona fide equity financing purposes and is one in which cash is
received by the Company or any successor or indebtedness of the Company is
cancelled or converted or a combination thereof.

(ii)“Common Stock” means the Company’s common stock, par value 0.001 per share. 

(iii)“Common Stock Conversion Price” means an amount equal to twenty percent
(20%) discount to the current common stock price quoted as of the end of day
upon execution of this Note which equals: $0.144 per share. 

(iv)“Conversion Date” means the date upon which the conversion of this Note into
shares of Conversion Stock is effective. 

(v)“Conversion Stock” means the Common Stock or the other preferred stock of the
Company this Note may be converted into pursuant to the terms hereof. 

(vi)“Conversion Price” means the Common Stock Conversion Price, as applicable.  

(b)Voluntary Conversion into Common Stock.  If the Company has not paid the
Amount Due to the Lender on or before the Maturity Date, upon the written demand
of the Lender, the unpaid principal amount of all of this Note, together with
all accrued and unpaid interest on the principal amount outstanding from time to
time, shall be converted into that number of shares of Common Stock equal to the
quotient obtained by dividing (i) the unpaid principal amount of the this Note,
together with all accrued and unpaid interest on the principal amount
outstanding from time to time, as of the end of the day immediately prior to the
Conversion Date by (ii) the Common Stock Conversion Price. 

--------------------------------------------------------------------------------

A-2 

--------------------------------------------------------------------------------



(c)Change of Control.  The Company shall notify the Lender in writing of the
anticipated occurrence of a Change of Control at least 10 days prior to the
closing date of such Change of Control.  If this Note is outstanding immediately
prior to the closing of a Change of Control, the unpaid principal amount of all
of this Note, together with all accrued and unpaid interest on the principal
amount outstanding from time to time, shall be converted into that number of
shares of Common Stock equal to the quotient obtained by dividing (i) the unpaid
principal amount of the this Note, together with all accrued and unpaid interest
on the principal amount outstanding from time to time, as of the end of the day
immediately prior to the Conversion Date by (ii) the Common Stock Conversion
Price.   

(d)Upon the conversion of the unpaid principal amount, together with all accrued
and unpaid interest on the principal amount outstanding from time to time, into
Conversion Stock, in lieu of any fractional shares to which the Lender would
otherwise be entitled, the Company shall pay the Lender an amount in cash equal
to such fraction multiplied by the applicable Conversion Price. 

(e)Upon conversion of this Note pursuant to this Section 3, the Lender shall
surrender this Note at the office of the Company or of its transfer agent for
the applicable number of shares of Conversion Stock.  As promptly as practicable
after the conversion of this Note, the Company at its expense will issue and
deliver to the Lender, upon surrender of this Note, a certificate or
certificates for the class or series and the full number of fully paid and
non-assessable shares of Conversion Stock issuable upon such conversion.  The
Company shall not be obligated to issue any certificate or other instrument
evidencing any shares of Conversion Stock issuable upon such conversion unless
this Note is either delivered to the Company or any such transfer agent or the
Lender notifies the Company or any such transfer agent that this Note has been
lost, stolen, destroyed or mutilated and executes an agreement reasonably
satisfactory to the Company to indemnify the Company and any successor to the
Company from any loss incurred by the Company or such successor in connection
therewith. 

(f)Upon conversion of this Note pursuant to this Section 3 or repayment of the
entire Amount Due, as applicable, this Note shall be canceled and, except for
the obligations set forth in Section 3, shall no longer be an obligation of the
Company. 

(g)Notwithstanding the conversion of this Note pursuant to this Section 3, in no
event shall the Lender be entitled to convert any portion of this Note in excess
of that portion of this Note upon conversion of which the sum of (1) the number
of shares of Conversion Stock beneficially owned by the Lender and its
affiliates (other than shares of Common Stock which may be deemed beneficially
owned through the ownership of the unconverted portion of the Notes or the
unexercised or unconverted portion of any other security of the Company subject
to a limitation on conversion or exercise analogous to the limitations contained
herein) and (2) the number of shares of Conversion Stock issuable upon the
conversion of the portion of this Note with respect to which the determination
of this proviso is being made, would result in beneficial ownership by the
Lender and its affiliates of more than 9.99% of the outstanding shares of Common
Stock.  For purposes of the proviso to the immediately preceding sentence,
beneficial ownership shall be determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”). 

--------------------------------------------------------------------------------

A-3 

--------------------------------------------------------------------------------



(h)If the Lender has not paid, the Full Principal Amount in accordance to
Section 2, then any conversion of the unpaid principal amount of this Note
pursuant to Section 3, together with all accrued and unpaid interest on such
principal amount outstanding from time to time, shall be converted pro rata into
that number of shares of Common Stock related to the Full Principal Amount
actually paid by Lender. 

(i)Upon receipt of the Conversion Stock, Lender agrees not to sell daily the
Conversion Stock for a period of six (6) months from the Conversion Date
(“Trading Restriction Period”) in an amount greater than thirty percent (30%) of
the ten (10) day daily average trading volume of the Company’s common stock.
 Upon expiration of the Trading Restriction Period, the Lender shall have no
restrictions relating to his Conversion Stock. 

 

4.Representations and Warranties of Company.  

(a)Organization and Standing.  The Company is a corporation duly organized and
validly existing under the laws of the state of Nevada.  The Company has all
requisite corporate power and authority to own and operate its properties and
assets, and to execute and deliver this Note and any other agreements or
instruments required hereunder.  The Company is duly qualified and is authorized
to do business and is in good standing as a foreign corporation in all
jurisdictions in which the nature of its activities and of its properties makes
such qualification necessary, except for those jurisdictions in which failure to
do so would not have a material adverse effect on the Company or its business. 

(b)Authority for Agreement.  All corporate action on the part of the Company
necessary for the authorization of this Note, the performance of all obligations
of the Company hereunder and the authorization, sale, issuance and delivery of
this Note, has been taken.  This Note and any other agreements required
hereunder when executed and delivered by the Company, will be the valid and
binding obligations of the Company enforceable in accordance with its and their
terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application affecting
enforcement of creditors’ rights, and (ii) general principles of equity that
restrict the availability of equitable remedies.   

(c)Capitalization.  The authorized capital stock of the Company as of
immediately prior to the date hereof consists of 500,000,000 shares of Common
Stock, par value $0.001 per share, 127,037,531 of which are issued and
outstanding as of the date hereof and 10,000,000 shares of Preferred Stock, par
value $0.001 per share, 0 of which are issued and outstanding as of the date
hereof.   

(d)Subsidiaries.  The Company has two (2) wholly-owned subsidiaries, B2BCHX SPV
LLC, a Delaware limited liability company, and Rooster Essentials APP SPV LLC, a
Delaware limited liability company.  Other than the entities mentioned in this
Section 4(d), the Company does not own or control, directly or indirectly,
shares of capital stock of any other corporation or any interest in any
partnership, joint venture or other non-corporate business entity or enterprise.
  

--------------------------------------------------------------------------------

A-4 

--------------------------------------------------------------------------------



(e)Consents.  No consent, approval, order or authorization of, or registration,
qualification, designation, declaration or filing with, any other party
(including any governmental authority) is required on the part of the Company in
connection with the execution, delivery and performance of this Note, the offer,
issue, sale and delivery of this Note, or the other transaction contemplated by
this Note or any other agreement to be executed in connection with the
transactions contemplated hereby, except if required, qualifications or filings
under any applicable Singapore laws, which qualifications or filings, if
required, will be obtained or made and will be effective within the time periods
required by law.   

(f)Proceeds.  The Company shall use the cash proceeds from the issuance and sale
of this Note for working capital and for other general corporate purposes. 

(g)No Broker Fees.  There are no claims for brokerage commission, finders’ fees
or similar compensation in connection with the transactions contemplated by the
Agreement or related documents based on any arrangement or agreement binding
upon the Company. 

5.Representations and Warranties of Lender. The Lender hereby represents and
warrants to the Company that: 

(a)Requisite Power and Authority.  The Lender has all necessary power and
authority under all applicable provisions of law to execute and deliver this
Note and the other agreements required hereunder and to carry out its and their
respective provisions.  All action on the Lender’s part required for the lawful
execution and delivery of this Agreement and other agreements required hereunder
have been effectively taken.  This Note and any other agreements required
hereunder when executed and delivered by the Lender will be the valid and
binding obligations of the Lender, enforceable in accordance with its and their
terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application affecting
enforcement of creditors’ rights and (ii) as limited by general principles of
equity that restrict the availability of equitable remedies. 

(b)Lender Bears Economic Risk.  The Lender understands that an investment in the
Company involves significant risks.  The Lender has such knowledge, skill and
experience in business, financial and investment matters so that the Lender is
capable of evaluating the merits and risks of an investment in this Note.   

(c)Disclosure of Information.  The Lender has received all the information
Lender considers necessary or appropriate for deciding whether to acquire this
Note and any capital stock issuable upon conversion of the Note into common
stock of the Company (the “Securities”). The Lender has had an opportunity to
ask questions and receive answers from the Company regarding the terms and
conditions of the offering of the Securities.  

(d)Acquisition for Own Account.  The Lender is acquiring this Note for
investment only and not with a view to or in connection with any resale or
distribution thereof.  The Lender has no present intention of making any sale,
assignment, pledge, gift, transfer or other disposition of this Note or any
interest therein. 

--------------------------------------------------------------------------------

A-5 

--------------------------------------------------------------------------------



(e)No Brokerage Fees.  There are no claims for brokerage commissions, finders’
fees or similar compensation in connection with the transactions contemplated by
the Agreement or related documents based on any arrangement or agreement binding
upon Lender. 

(f)Restricted Securities.  The Lender acknowledges and agrees that the
Securities acquired upon conversion of this Note shall not be registered under
the Securities Act, will constitute “restricted securities” within the meaning
of Rule 144 promulgated under the Securities Act and will be subject to
restrictions on resale imposed by the Securities Act and applicable state
securities laws.  Lender further acknowledges and agrees that each certificate
representing the Securities shall bear a restrictive legend or contain a
notation, as applicable, substantially to the effect of the legend on the first
page hereof.   

6.Company Covenants. 

(a)Information Rights.  For so long as this Note is outstanding and promptly
upon the request of the Lender, the Company will deliver to the Lender audited
annual and unaudited quarterly financial statements. 

(b)Information Provided to Stockholders.  For so long as this Note is
outstanding, the Company shall deliver to the Lender, (i) contemporaneously with
delivery to its stockholders (in their capacity as such), copies of all
statements, reports and notices made available to its stockholders, and (ii)
upon the Lender’s request any information a stockholder of the Company is
entitled to receive, whether by law or the Company’s constituent documents. 

7.Default. 

(a)This Note shall, at the election of the Lender, become immediately due and
payable without presentment, demand protest or notice, upon the occurrence of
any of the following events of default (individually, an “Event of Default” and
collectively, “Events of Default”): 

(i)the failure of the Company to pay any principal, interest or other amount due
under this Note when due, subject to the Grace Period (as defined below), 

(ii)the failure of the Company to convert the unpaid principal amount of this
Note, together with all accrued and unpaid interest hereunder, in accordance
with the provisions of Section 3, 

(iii)the acknowledgment in writing by the Company of its inability to pay its
debts as they mature, or the assignment or establishment of a trust for the
benefit of creditors, 

(iv)the liquidation, dissolution or insolvency of the Company, or the
appointment of a receiver or custodian for the Company of all or substantially
all of its property, if such appointment is not terminated or dismissed within
ninety (90) days, 

--------------------------------------------------------------------------------

A-6 

--------------------------------------------------------------------------------



(v)the institution by or against the Company of any proceedings under the United
States Bankruptcy Code or any other federal or state bankruptcy, reorganization,
receivership, insolvency or other similar law affecting the rights of creditors
generally, 

(vi)any commitment made or obligation incurred on the part of the Company to do
or permit any of the foregoing clauses (i) - (v),  

(vii)any representation or warranty in this Note was untrue or inaccurate when
made and written notice thereof is given to the Company by the Lender; or 

(viii)the Company’s breach or violation of any covenant or agreement in this
Note, which breach or violation is not cured within 10 days after receiving
written notice of such default from the Lender. 

(b)If the Company has not paid the principal amount plus interest accrued and
unpaid on the Note prior to or on the Maturity Date, the Company shall have a
period of twelve (12) months from the Maturity Date before an Event of Default
occurs (the “Grace Period”) to cure such payment default.  

8.No Set-Off.  All payments by the Company under this Note shall be made without
set-off or counterclaim and be without any deduction or withholding for any
taxes or fees of any nature, unless the obligation to make such deduction or
withholding is imposed by law. 

9.Waivers.  The Company hereby expressly and irrevocably waives presentment,
demand, protest, notice of protest and all other notices in connection with the
delivery, acceptance, performance, default or enforcement or this Note.  No
delay or extension on the part of the Lender in exercising any right hereunder
shall operate as a waiver of such right or of any other right under this Note,
and a waiver of any right on any one occasion shall not operate as a waiver of
such right on any future occasion. 

10.General. 

(a)Transfers; Successors and Assigns.  This Note, and the obligations and rights
of the Company hereunder, shall be binding upon and inure to the benefit of the
Company, the holder of this Note, and their respective heirs, successors and
assigns; provided, however, that the Company may not transfer or assign its
obligations hereunder, without the consent of the Lender.  

(b)Changes.  Changes in or additions to this Note may be made or compliance with
any term, covenant, agreement, condition or provision set forth herein may be
omitted or waived (either generally or in a particular instance and either
retroactively or prospectively), upon written consent of the Company and the
Lender. 

(c)Notices.  All notices and other communications given or made pursuant to this
Note shall be in writing and shall be deemed effectively given: (i) upon
personal delivery to the party to be notified, (ii) when sent by confirmed
electronic mail or facsimile if sent during  

--------------------------------------------------------------------------------

A-7 

--------------------------------------------------------------------------------



normal business hours of the recipient, and if not so confirmed, then on the
next business day, (iii) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (iv) one (1)
business day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt.  All
communications shall be sent to the respective parties at the following
addresses, or to such e-mail address, facsimile number or address as
subsequently modified by written notice given in accordance with this Section
10(c):

If to the Company:APPLIFE DIGITAL SOLUTIONS INC. 

50 California St., #1500

San Francisco, CA 94111

Attention:  Matthew Reid

 

With an electronic copy, which shall not constitute notice, to:

 

legal@applifedigital.com

 

If to the Lender:    ____________________________________ 

____________________________________ 

____________________________________ 

____________________________________ 

 

 

11.Enforceability.  In the event any one or more of the provisions of this Note
shall for any reason be held to be invalid, illegal or unenforceable, then such
provision(s) only shall be deemed null and void and shall not affect any other
provision of this Note, and the remaining provisions of this Note shall remain
operative and in full force and effect and in no way shall be affected,
prejudiced or disturbed thereby. 

12.Expenses of Collection.  The Company agrees to pay all of the Lender’s
reasonable costs in collecting and enforcing this Note, including all attorneys
fees and disbursements. 

13.Governing Law.  This Note and the obligations of the Company hereunder shall
be governed by and interpreted and determined in accordance with the laws of New
York.   

14.Arbitration. Any dispute, claim or controversy arising out of or relating to
this Agreement or the breach, termination, enforcement, interpretation or
validity thereof, including the determination of the scope or applicability of
this Agreement to arbitrate, shall be determined by arbitration in New York, New
York, before one arbitrator selected by the American Arbitration Association.
 In the event that the parties cannot reach an agreement on an arbitrator, the
arbitrator shall be selected by the arbitrator selection procedures established
by the American Arbitration Association.  The arbitration shall be held, and the
award shall be rendered, in the English language.  The arbitration shall be
administered in accordance with the American Arbitration Association’s
Commercial Arbitration Rules in effect as of the Effective Date.  Judgment on
the award may be entered  

--------------------------------------------------------------------------------

A-8 

--------------------------------------------------------------------------------



in any court having jurisdiction.  Each party shall bear its own costs and split
the arbitration fees.  If a party shall fail to pay its share of the arbitration
costs, then the party advancing costs for arbitration may charge interest at the
highest rate permissible by law on such non-payment amount and receive
reimbursement for reasonable legal fees and collection costs.  Each party
acknowledges and agrees that such non-payment provision is reasonable and
necessary.  Notwithstanding the foregoing, no party shall be responsible for
another party’s legal expenses incurred in relation to any arbitration.

--------------------------------------------------------------------------------

A-9 

--------------------------------------------------------------------------------



15.IN WITNESS WHEREOF, this Note has been duly executed on behalf of the
undersigned on the day and in the year first written above. 

 

COMPANY:

APPLIFE DIGITAL SOLUTIONS INC.

By:

/s/

 

Name:  Matthew Reid

 

Title:    CEO

 

 

 

AGREED AND ACKNOWLEDGED:

 

LENDER:

 

 

By: /s/_______________________________

Name:

 

--------------------------------------------------------------------------------

A-10 